Citation Nr: 0810369	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling for the 
period from March 19, 2004, to January 19, 2006, and as 50 
percent disabling thereafter.

2.  Entitlement to an effective date earlier than July 18, 
2005, for the grant of a 60 percent rating for diabetic 
nephropathy.

3.  Entitlement to an effective date earlier than January 19, 
2006, for the grant of a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2007, VA received a letter from the North Carolina 
Division of Veterans Affairs revoking their representation of 
the veteran.  The veteran has not indicated to VA that he has 
appointed another representative.

The Board notes that the veteran's April 2006 notice of 
disagreement was filed in response to the March 2006 rating 
decision on appeal.  While this rating decision stated that 
it granted entitlement to service connection for diabetic 
nephropathy and assigned a disability rating of 60 percent, 
the Board notes that service connection for nephropathy was 
actually established in an earlier July 2004 rating decision.  
At that time, the RO noted that service connection for 
nephropathy secondary to the veteran's diabetes mellitus was 
warranted and an effective date of March 8, 2004, the date 
the veteran's claim for entitlement to service connection for 
diabetes mellitus was received, was assigned.  As the 
veteran's nephropathy was noncompensable, a separate rating 
was not assigned in accordance with 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2007), and the evaluation of his 
diabetic nephropathy was combined with his evaluation for 
diabetes mellitus.  

The veteran's notice of disagreement was received in April 
2006 and was not filed within a year of the July 2004 rating 
decision.  It therefore cannot serve as a notice of 
disagreement for the effective date of the grant of service 
connection for diabetic nephropathy as free-standing claims 
for an earlier effective date are not legally permitted.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, the 
Board finds that the veteran's April 2006 notice of 
disagreement served to appeal the effective date of the 
assignment of the 60 percent evaluation for diabetic 
nephropathy.  This issue was addressed by the RO in the April 
2007 statement of the case (SOC), and the veteran filed a 
Form 9 in response in May 2007.  

The issue of an effective date earlier than January 19, 2006, 
for the grant of TDIU is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to June 25, 2005, the veteran's PTSD 
was manifested by occupational and social impairment with 
reduced reliability or productivity; the occupational and 
social impairment from the disability does not more nearly 
approximate deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.

2.  For the period beginning June 25, 2005, the occupational 
and social impairment from the veteran's PTSD has most nearly 
approximated total impairment.  

3.  The veteran's nephropathy was assigned a 60 percent 
disability rating effective July 18, 2005; it is not 
factually ascertainable that the increase in disability 
occurred prior to July 18, 2005.  


CONCLUSIONS OF LAW

1.  For the period prior to June 25, 2005, the schedular 
criteria for a disability rating of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  For the period beginning June 25, 2005, the criteria for 
a 100 percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3.  The criteria for an effective date prior to July 18, 
2005, for the grant of a 60 percent rating for nephropathy 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105(a), 3.155, 3.157(b)(1), 3.400 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for an earlier effective 
date for his diabetic nephropathy, in a letter issued in 
March 2006, subsequent to the initial adjudication of the 
claim, the RO notified the veteran of the evidence needed to 
substantiate his claim for an earlier effective date.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

Turning to the veteran's claim for an increased rating for 
PTSD, the appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In a March 2004 
letter, the veteran was provided VCAA notice regarding his 
service connection claim for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was provided Dingess notice by the 
March 2006 letter. 

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  In this decision, the Court found that, at a 
minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The increased rating issue currently before the Board is 
entitlement to an increased rating for PTSD.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  
In addition, the veteran has been specifically notified by 
the March 2006 Dingess notification letter that evidence 
demonstrating the effect his disabilities have had on his 
employment and daily life would aid in substantiating his 
claim.   

In any event, the Board does not find that any procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically by discussing his 
employment status in his April 2006 Form 9 and by 
specifically referencing and discussing the rating criteria 
applicable to PTSD in his July 2005 notice of disagreement.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge shows that 
there was no prejudice from the absence of complete notice on 
the first and third elements of Vazquez-Flores notice.

Additionally, the numerous VCAA letters provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.

Finally, the May 2005 and April 2006 rating decision and 
statement of the case included a discussion of the rating 
criteria utilized in the present case, and this criteria was 
set forth in further detail in the January 2006 Statement of 
the Case (SOC).  While such post adjudication notice cannot 
serve as VCAA notice, Pelegrini II; it should have served to 
advise a reasonable person that if an increased rating was 
provided a percentage evaluation would be provided under a 
diagnostic code.  The veteran had a reasonable opportunity to 
participate in the adjudication of his claims, inasmuch as it 
remained pending for years after the rating decision and SOC.  
The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations to determine 
the severity of his PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for PTSD was granted in the May 2005 
rating decision on appeal.  A 30 percent disability rating 
was assigned, effective March 19, 2004, the date the 
veteran's claim for service connection was received.  In the 
April 2006 statement of the case, an increased rating of 50 
percent was granted for PTSD, effective January 19, 2006, the 
date of the veteran's most recent VA psychiatric examination.  

In support of his claim for service connection for PTSD, the 
veteran submitted an April 2004 private psychiatric 
examination report.  His affect was restricted and his 
thought process was linear.  Judgment and insight were fair 
and his dress was normal.  The veteran reported symptoms of 
intrusive thoughts, frequent nightmares, flashbacks, distress 
at exposure to triggers that reminded him of past trauma, 
avoidance of conversations about service, estrangement and 
detachment from others, sleep disturbance, and irritability.  
He also stated that he was hypervigilant and had an 
exaggerated startle response.  He reported memory problems to 
the point that he forgot the names of family members.  The 
examiner noted that the veteran endorsed depressive symptoms, 
such as decreased energy, crying spells, and panic attacks 
two to three times a week.  The veteran was also noted to 
have frequent auditory and visual hallucinations such as 
hearing his name being called and seeing shadowy figures in 
his peripheral vision.  He was noted to be divorced and 
worked part-time cleaning homes and buildings.  The examiner 
found that the veteran could not maintain more typical 
employment.  The diagnosis was chronic PTSD, chronic alcohol 
abuse, and a GAF score of 30 was assigned.  The examiner 
concluded that the veteran was severely compromised in his 
ability to sustain social and work relationships.  He 
considered the veteran permanently and totally disabled and 
unemployable.  

The veteran was afforded a VA psychiatric examination in May 
2005.  He was alert, neatly dressed, and had no loose 
associations or flight of ideas.  His affect was appropriate.  
The veteran gave a history of intrusive thoughts and crying 
spells.  He stated that he had sleep disturbances, nightmares 
three to four times a week, was anxious, easily startled, 
hypervigilant, and uncomfortable in crowds.  The veteran 
denied panic attacks, suicide attempts, and problems with 
alcohol.  He stated that he had not worked since November 
2003 when he was self-employed in maintenance.  The veteran 
lived by himself, did his own cooking and cleaning, and did 
not have a lot of friends.  He watched television and went to 
church.  The veteran was divorced and had two children with 
whom he had a close relationship.  There was no impairment of 
thought processes or communication, no delusions, and no 
hallucinations, although the examiner did note that the 
veteran may have some delusions at times.  His memory 
appeared to be good and insight and judgment were adequate.  
The diagnosis was PTSD and a GAF score of 54 was assigned.  
The examiner noted that the veteran was not working and had 
some impairment of interpersonal relations.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that in May 2004 the veteran reporting symptoms 
of PTSD such as isolating himself, flashbacks, forgetting the 
names of his siblings, and difficulty sleeping.  He stated 
that his symptoms worsened after his divorce and he was noted 
to have a slightly anxious affect.  

A year later, in May 2005 the veteran stated that his PTSD 
symptoms were better and he did not feel as emotionally 
blunted.  He also stated that he did not have as much anger.

Similarly, in December 2005, the veteran reported that his 
PTSD symptoms were better with his current treatment, 
although he still had difficulty sleeping and had nightmares.  
He also stated that he had lost his business in his divorce.

In July 2005, the veteran submitted another private 
psychiatric examination report, dated June 2005.  The 
examiner noted that the veteran had nightmares at least four 
times a week, flashbacks seven times a week, and panic 
attacks three times a week.  As with his previous 
examination, he also reported intrusive thoughts, a 
heightened startle response, hypervigilance, and that he did 
not socialize with anyone.  He also stated that his recent 
memory was severely impaired such that he could not remember 
where he was going when traveling and would get lost.  The 
veteran reported that he had auditory and visual 
hallucinations when alone.  He also stated that he had low 
energy, little interest in things, and felt helpless and 
suicidal at times.  The examiner diagnosed PTSD and chronic 
major depression.  A GAF score of 30 was assigned, and the 
examiner concluded that the veteran was unable to sustain 
work or social relationships and was unemployable due to his 
PTSD.  

The veteran's most recent VA examination was conducted in 
January 2006.  He was noted to be hypervigilant throughout 
the interview, but his motor activity was otherwise normal.  
His mood was dysthymic.  The veteran stated that he had not 
returned to work since his last examination, and he continued 
to live alone and do his own cooking and cleaning.  He had no 
friends of social support.  He did state that he occasionally 
talked to his family on the phone.  The veteran reported some 
concentration problems and short term memory loss such as 
leaving the stove on and having trouble managing his 
medications.  The examiner did note some concentration 
problems during the interview.  The veteran stated that he 
continued to have trouble sleeping and that he felt down and 
depressed on a daily basis.  He voiced feelings of 
worthlessness and anhedonia and stated that he cried when 
thinking about how isolated and depressed he had become due 
to his PTSD.  He reported suicidal ideation.  The diagnoses 
were PTSD and major depressive disorder.  A GAF score of 49 
was assigned.  The examiner noted that the major depressive 
disorder was secondary to the PTSD and that both were 
mutually aggravating.  The assigned GAF score encompassed 
both, and could not be delineated further.  The symptoms for 
each disorder had some overlap, with the PTSD most likely 
accounting for nightmares, avoidance symptoms, and sleep 
disturbance.  The veteran's functional impairment was 
considered quite serious.  


Period Prior to June 25, 2005

The veteran is currently assigned a 30 percent rating for his 
PTSD during the period prior to January 19, 2006.  

The Board notes that there is some conflict among the medical 
evidence as to the severity of the veteran's PTSD during this 
period.  While the veteran's private psychiatrist found in 
April 2004 that the veteran was totally disabled and 
unemployable, the May 2005 VA examiner concluded that the 
veteran had only some impairment of his interpersonal 
relationships.  The veteran's private psychiatrist also 
assigned a GAF score of 30, consistent with an inability to 
function in almost all areas, while the May 2005 VA examiner 
assigned a GAF score of 54, consistent with moderate 
symptoms.  

The Board finds that the balance of the medical evidence of 
record establishes that for the period prior to June 25, 
2005, the veteran's PTSD most nearly approximated the 
criteria associated with a disability rating of 50 percent.  
In this regard, the Board notes that while the June 2005 
private psychiatrist concluded that the veteran was 
unemployable, the veteran reported that he worked part-time 
cleaning homes and buildings.  Furthermore, the majority of 
his reported symptoms were consistent with a disability 
evaluation of 50 percent such as panic attacks more than once 
a week, impairment of short and long term memory, and 
disturbances of motivation and mood.  

The Board finds that a disability evaluation of 70 percent is 
not warranted during this period.  The criteria for a 70 
percent rating for a psychiatric disability are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

While the veteran reported experiencing some symptoms 
associated with a rating in excess of 50 percent during this 
period, such as hallucinations and memory loss of the names 
of family members, the May 2005 VA examiner found that the 
veteran's memory was good and that he may have experienced 
delusions at times.  In addition, outpatient treatment 
records from the VAMC indicate that the veteran reported in 
May 2005 that his PTSD symptoms had improved and that he did 
not feel as angry or as emotionally blunted.  He also stated 
at his May 2005 VA examination that he went to church and had 
a close relationship with his children.  Therefore, the Board 
finds that the veteran has not manifested PTSD with 
deficiencies in most areas for the period prior to June 25, 
2005.  

The Board therefore finds that the preponderance of the 
evidence establishes that for the period prior to June 25, 
2005, the veteran's PTSD most nearly approximated 
occupational and social impairment with reduced reliability 
or productivity.  Therefore, an increased rating of 50 
percent is warranted.


Period Beginning June 25, 2005

The Board finds that for the period beginning June 25, 2005, 
the veteran's PTSD has been productive of total occupational 
and social impairment.  

The veteran's June 2005 private psychiatrist found that the 
veteran was unemployable and a GAF score of 30 was again 
assigned.  The January 2006 VA examiner noted that the 
veteran had not worked since his previous examination and 
concluded that his functional impairment was quite serious.  
A GAF score of 49, consistent with serious symptoms, was 
assigned.  The veteran also told the VA examiner that he had 
not worked since his last examination.  

Both the June 2005 and January 2006 examiners also diagnosed 
the veteran with major depression secondary to PTSD and noted 
that the veteran had no friends or social support system.  In 
addition, the veteran reported memory and concentration 
impairment at both examinations and the January 2006 VA 
examiner observed that the veteran had concentration problems 
during his interview.  The veteran also reported thoughts of 
suicide at both the June 2005 and January 2006 examinations.

The Board notes that the veteran is entitled to a total 
rating for PTSD if it causes total occupational and social 
impairment, regardless of whether he has some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  See Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002).  

While the veteran has not endorsed all the symptoms 
associated with a 100 percent rating for the period beginning 
June 25, 2005, he expressed suicidal ideation at both the 
June 2005 and January 2006 examinations, and was found to 
have no social support system.  Moreover, all the medical 
evidence of record confirms that the veteran has not been 
employed throughout this period.  Therefore,  the Board finds 
that the veteran's disability most closely approximates the 
criteria for a 100 percent rating for the period beginning 
June 25, 2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.


Effective Date Claim


Legal Criteria

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).   In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.   Hazan v. Gober, 10 Vet. App. 
511 (1997).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).
Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim. 38 C.F.R. § 3.157(b)(1) (2007).


Analysis

Service connection for nephropathy secondary to diabetes 
mellitus was granted in a July 2004 rating decision with an 
effective date of March 8, 2004.  As the RO found that the 
veteran's nephropathy did not meet the criteria for a 
compensable rating at that time, a separate rating was not 
assigned.  In the March 2006 rating decision on appeal, a 
separate disability evaluation of 60 percent was assigned for 
the veteran's nephropathy, effective July 18, 2005.  The 
veteran contends that the 60 percent evaluation should be 
assigned effective March 8, 2004, the original date of 
service connection.  

The RO has stated that the July 18, 2005, effective date for 
the grant of a 60 percent disability rating for the veteran's 
nephropathy was assigned as it was the date the veteran's 
claim was received.  The Board notes that the only 
communication received by VA on July 18, 2005, was a notice 
of disagreement with the initial rating assigned the 
veteran's PTSD in May 2005 rating decision.  This 
communication did not reference the veteran's diabetes, 
nephropathy, or any condition other than PTSD.
In any event, no communication was received from the veteran 
prior to July 18, 2005, that could be construed as a claim 
for increased disability benefits for diabetic nephropathy.  
In fact, the earliest evidence that can be accepted as a 
claim for increased benefits for nephropathy is the January 
19, 2006, VA examination report diagnosing the veteran with 
diabetes mellitus with nephropathy.  As noted above, 38 
C.F.R. § 3.157(b)(1) states that an outpatient examination 
report can serve as an informal claim for increased benefits 
if service connection has already been established for the 
disability.  

As the record does not contain evidence that the veteran 
filed a claim, formal or informal, prior to July 18, 2005, 
the only basis on which an earlier effective date may be 
established is if the evidence demonstrates that it is 
factually ascertainable that the veteran's disability 
increased to the level contemplated by the increased 
evaluation assigned in March 2006 rating decision within the 
year prior to July 18, 2005.  38 C.F.R. § 3.400(o).  

The medical evidence of record includes records of outpatient 
treatment at the VAMC.  In April 2005, the veteran's 
physician noted that laboratory testing showed that his 
creatinine level had been 1.3 in December 2004.  In addition, 
his test for protein leakiness, a measurement of kidney 
damage, was noted to be abnormal in January 2005.  While 
these test results are indicative of nephropathy, they do not 
establish that the veteran's disability had increased in 
severity.  

The Board notes that the veteran's nephropathy is rated under 
Diagnostic Code 7541 which provides for rating the disability 
as renal dysfunction.  A 60 percent evaluation is appropriate 
for renal dysfunction when there is constant albuminuria with 
some edema; or, a definite decrease in kidney dysfunction; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.155(a).  There is no 
evidence that the veteran's nephropathy most nearly 
approximated this criteria within a year prior to July 18, 
2005, nor is there evidence that his diastolic blood pressure 
was predominantly 120 or more, as required for a 40 percent 
rating under Diagnostic Code 7101 for hypertension.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
earlier effective date.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 50 percent for PTSD for 
the period prior to June 25, 2005, is granted.

Entitlement to an increased rating of 100 percent for PTSD 
for the period beginning June 25, 2005, is granted.

Entitlement to an effective date earlier than July 18, 2005, 
for the grant of a 60 percent rating for diabetic nephropathy 
is denied.


REMAND

In April 2006, the veteran filed his substantive appeal 
perfecting his claim for an increased rating for PTSD.  In a 
statement associated with his Form 9, the veteran appears to 
have disagreed with the effective date of January 19, 2006, 
for the grant of TDIU.  As the veteran has not been provided 
a statement of the case in response to the notice of 
disagreement, a remand is required for the issuance of a 
statement of the case on this issue.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant on 
the issue of entitlement to an effective 
date earlier than January 19, 2006, for 
the grant of TDIU.  The veteran should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  
2.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals









 Department of Veterans Affairs


